Broyles, C. J.
An accusation alleging that the accused did “unlawfully receive, have, control, and possess in said county intoxicating liquors and prohibited liquors” sufficiently states the offense, without further alleging that such liquors were not wine for sacramental purposes, or *665alcohol for mechanical or medicinal purposes. Martin v. State, 33 Ga. App. 590 (1, 2) (126 S. E. 908), and cit. Under this ruling the court properly overruled the motion in arrest of judgment.
Decided August 4, 1926.
M. B. Eubanks, for plaintiff in error.
J. A. Wright, solicitor, E. 8. Ault, contra.

Judgment affirmed.


Luke and Bl'oodworth, JJ., concur.